FILED
                            NOT FOR PUBLICATION                             FEB 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50024

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00868-PA

  v.
                                                 MEMORANDUM *
SANTOS DIAZ MARTINEZ, a.k.a.
Abacuc Palacios Barrera, a.k.a. Santos
Martinez Diaz, a.k.a. Jose Santos Diaz
Martinez,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                            Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Santos Diaz Martinez appeals from the district court’s judgment and

challenges the 48-month sentence imposed following his guilty-plea conviction for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
being an illegal alien found in the United States following deportation, in violation

of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Diaz Martinez contends that the district court erred procedurally by not

considering and granting a four-level departure under U.S.S.G. § 5K3.1. He also

contends that the district court procedurally erred by failing to explain sufficiently

its denial of that departure. We do not review departures for procedural

correctness. See United States v. Vasquez-Cruz, 692 F.3d 1001, 1008 (9th Cir.

2012). Moreover, the district court need not give explicit reasons for rejecting a

requested departure. See id.

      Diaz Martinez points to no authority to support his contention that the

district court’s discretionary denial of the four-level departure recommended by the

government violated the separation of powers.

      AFFIRMED.




                                           2                                     12-50024